 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of April 27, 2015, by and
between Barfresh Food Group Inc., a Delaware corporation (the “Company”) and
Riccardo Delle Coste, an individual (the “Executive”).

 

RECITALS

 

WHEREAS, Company desires to employ Executive on the terms set forth in this
Agreement; and

 

WHEREAS, Executive desires to be employed by the Company on the terms set forth
in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration of the mutual benefits and
obligations set forth in this agreement, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1. TERM OF EMPLOYMENT/AT-WILL EMPLOYMENT. Executive’s employment under this
Agreement shall commence on April 27, 2015 (the “Effective Date”) and continue
until terminated as provided hereunder (the “Term”). Executive and the Company
agree that Executives employment with the Company constitutes at-will
employment.

 

2. NATURE OF DUTIES. During the Term, Executive shall serve as Chief Executive
Officer of the Company and as Chief Executive Officer of its subsidiaries,
Barfresh Inc. and Smoothie Inc. (together with the Company, the “Group”). In
addition, during the Term, Executive shall be nominated to serve as a member of
the Board of Directors of the Company, and Executive shall serve and continue to
serve, if and when elected and re-elected, as a member of the Board. Executive
shall report to the Board, and shall have all the customary powers and duties
associated with his positions. Executive shall be subject to the Company’s
policies, procedures and approval practices, as generally in effect from time to
time for all senior executives of the Company. Executive shall perform his
duties and responsibilities from any location Executive deems necessary.

 

Except for sick leave, reasonable vacations and excused leaves of absence,
Executive shall devote substantially all of his business time and effort to the
performance of his duties for the Group, which he shall perform faithfully and
to the best of his ability. However, nothing in this Agreement shall preclude
Executive from participating in the affairs of any governmental, educational or
other charitable institution and serving as a member of the board of directors
of a corporation, except for a competitor of the Group, provided Executive
notifies the Board prior to his participating in any such activities and as long
as the Board does not determine, in the exercise of its reasonable judgment,
that any such activities interfere with or diminish Executive’s obligations
under the Agreement. Unless otherwise in conflict with Company policy, Executive
shall be entitled to retain all fees and other compensation derived from such
activities, in addition to the compensation and benefits payable to him under
this Agreement.

 

3. COMPENSATION AND RELATED MATTERS.

 

(a) Base Salary. During the Term, Executive shall receive an annual base salary
(“Base Salary”) at the rate of $350,000, subject to a minimum 5% annual
increase. The term “Base Salary” as used in this Agreement shall mean, at any
point in time, Executive’s annual base salary at such time. The Base Salary
shall be payable in substantially equal semi-monthly installments and shall in
no way limit or reduce the obligations of the Company hereunder.

 

1

 

 

(b) Performance Bonuses. In addition to the Base Salary, Executive shall receive
annual performance bonuses (collectively, the “Performance Bonuses”) as follows:

 

(i) a bonus equal to 50% of Executive’s Base Salary for that calendar year,
based on targets determined by the Board after consultation with Executive no
later than ninety (90) days after the start of the applicable fiscal year, which
amount will be paid no later than March 15 of the following year; and

 

(ii) a bonus equal to 25% of Executive’s Base Salary for that calendar year,
based on targets determined by the Board after consultation with Executive no
later than ninety (90) days after the start of the applicable fiscal year, which
amount will be paid in three (3) equal annual installments, with the first
installment due no later than March 15 of the following year and subsequent
payments being made on March 31 of the following applicable year.

 

For purposes of this Section 3(b), if Executive and the Board fail to agree on
performance targets within ninety (90) days after the start of an applicable
fiscal year, the target proposal last submitted by Executive prior to the end of
such ninety (90) day period shall become effective for that fiscal year.

 

(c) Performance Options. In addition to Base Salary and Performance Bonuses,
Executive is eligible to receive incentive compensation in the form of
“Performance Options” in accordance with the Company’s 2015 Equity Incentive
Plan (“Plan”) and subject to the approval of the Board and applicable securities
laws, as set forth below:

 

(i) On the Effective Date and each anniversary of the effective date, Executive
shall receive a grant of 250,000 Performance Options (based on targets
determined by the Board after consultation with Executive) at an exercise price
equal to the closing bid price on the date of the grant, which will vest in
equal increments on each of the first, second and third anniversaries of the
date of grant; and

 

(ii) On each anniversary of the Effective Date, Executive shall receive an
additional grant of 250,000 additional Performance Options (based on targets
determined by the Board after consultation with Executive no later than ninety
(90) days after the start of the fiscal year in which such grant occurs) at an
exercise price equal to the closing bid price on the date of the grant, which
will vest in equal increments on each of the first, second and third
anniversaries of the date of grant. Notwithstanding the preceding sentence, if
the performance targets for an applicable fiscal year have not been determined
prior to an anniversary of the Effective Date, Executive will receive a grant of
250,000 options in lieu of the Performance Options for such year.

 

Performance Options shall have a term of 8 years from the date of grant. For
clarity and notwithstanding anything else provided in this Agreement, vesting of
Performance Options that have been granted shall not accelerate other than upon
a Change in Control (as defined below), and upon a “Discharge Other Than for
Cause or Resignation for Good Reason” as provided for in Section 4(c) below. For
all purposes in this Agreement, “Change in Control” shall have the meaning set
forth Plan, except that for purposes of this Agreement, a Change in Control
shall be defined by replacing the term “Company” in each place in which it
occurs in Sections 3(e)(i) and (ii) of the Plan with the phrase “Company or
Smoothie Inc.”

 

(d) Expenses. Executive shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by him during the Term (in accordance with the
policies and procedures then in effect and established by the Company for its
senior executive officers and subject to Section 8(d) below) in performing
services hereunder, provided that Executive properly accounts therefore in
accordance with Company policy.

 

2

 

 

(e) Other Benefits. Executive shall be entitled to participate in or receive
benefits generally made available to the employees of the Company (401(k), etc.)
or as explicitly provided hereunder. Any other benefits must be agreed to in
writing by the Board.

 

(f) Vacations. Commencing 90 days after the Effective Date, Executive shall be
entitled to 20 days paid vacation in each calendar year, pro-rated for any
partial year. As of the date of this Agreement, Executive has accrued vacation
days that shall not be affected by this Agreement. Executive may only accrue up
to an additional 20 days of paid vacation during the term of this Agreement.

 

(g) Car Allowance. Executive shall receive an annual car allowance of $9,600
(with payments to Executive being made monthly).

 

(h) Indemnification. During and following the Term, the Company shall fully
indemnify Executive for any liability to the fullest extent permitted by
applicable law. In addition, the Company agrees to continue and maintain, at the
Company’s sole expense, a directors’ and officers’ liability insurance policy
covering Executive both during and, while potential liability exists, after the
Term that is no less favorable than the policy covering active directors and
senior officers of the Company from time to time.

 

4. TERMINATION.

 

(a) Discharge for Cause. The Company may terminate Executive’s employment at any
time if it believes in good faith that it has Cause to terminate his employment.
As used herein, “Cause” means (i) Executive’s conviction in any court of
competent jurisdiction of an act of fraud or dishonesty, the purpose or effect
of which materially and adversely affects the Group, (ii) Executive’s failure or
refusal to attempt in good faith to perform his job duties under this Agreement
(other than by reason of physical or mental illness, injury, or condition);
provided however, in each instance Executive must be provided notice from the
Board of his failure to do so and an opportunity to cure such breach within 10
business days or such longer time as prescribed in the written notice or
reasonably required to cure any such breach, and/or (iii) Executive becoming
barred or prohibited by any governmental or regulatory agency from holding his
position with the Company or fulfilling his duties hereunder or subjecting the
Company to “bad actor disqualification” under Rule 506(d) of the Securities Act
of 1933.

 

Upon Executive’s discharge for Cause, the Company shall pay to Executive any
unpaid and earned Base Salary, any then vested and unpaid Performance Bonuses,
expense reimbursements and vacation days accrued prior to termination of
employment and all of Executive’s unvested Performance Options shall terminate;
provided, however, that in exchange for Executive’s execution of a release in
accordance with Section 4(g), Executive shall have a period of 90 days from the
date of termination to exercise any vested Performance Options and any other
vested options, pursuant to the terms of the Plan.

 

(b) Termination for Disability. Except as prohibited by applicable law and, if
required by applicable law, subject to the Company providing Executive with
reasonable accommodations, the Company may terminate Executive’s employment on
account of Disability. “Disability” means a physical or mental illness, injury,
or condition that prevents Executive from performing substantially all of his
duties under this Agreement for at least 90 consecutive calendar days or for at
least 180 calendar days, whether or not consecutive, in any 365 calendar day
period. If Company terminates Executive due to a Disability, Company shall pay
Executive any unpaid earned Base Salary, any then vested and unpaid Performance
Bonuses, expense reimbursements and vacation days accrued prior to termination
of employment and all of Executive’s unvested Performance Options shall
terminate; provided, however, that in exchange for Executive’s execution of a
release in accordance with Section 4(g), Executive’s Base Salary shall be
continued for 3 months after the date of termination and all of Executive’s
vested Performance Options and any other vested options shall be exercisable for
a period of 90 days from the date of termination.

 

3

 

 

(c) Discharge Other Than for Cause or Resignation for Good Reason. The Company
may terminate Executive’s employment at any time for any reason, and without
advance notice. Additionally, Executive may resign from employment for “Good
Reason” (as described below). If the Company discharges Executive other than for
Cause or Executive resigns for Good Reason, the Company shall pay to Executive
any unpaid earned Base Salary, and unpaid and vested Performance Bonuses,
expense reimbursements and vacation days accrued prior to termination of
employment, and all Executive shall retain ownership of all then vested
Performance Options; provided, however, that in exchange for Executive’s
execution of a release in accordance with Section 4(g), Executive shall be
entitled to the following special benefits: (A) a lump sum payment equal to 36
months of Executive’s Base Salary; (B) a lump sum payment equal to the
Performance Bonus Executive would have received in the year of his termination
of employment (determined based on actual performance through the date of
termination and paid at the time the Performance Bonus would have been paid
under Section 3(b)); (C) a lump sum payment equal to the aggregate value of all
then unvested tranches of any Performance Bonus, determined after fully
accelerating all then unvested tranches, (D) Executive’s then outstanding
unvested Performance Options shall continue to vest (based on actual performance
as of each vesting date)(except that all such options shall fully vest if such
termination is in connection with a Change in Control) and all his vested
Performance Options and other vested options shall become exercisable for a
period of one year from the date of termination; (E) if such termination occurs
prior to the grant of the Performance Options that would have otherwise been
granted in the year of such termination (the “Make-whole Performance Options”),
Executive shall receive a lump sum payment equal to the grant date value of the
Make-whole Performance Options, and (F) subject to Executive timely electing
COBRA, the Company shall continue to contribute towards health insurance
premiums under the Company’s group health plan on behalf of Executive and his
covered dependents as of immediately prior to the date of Executive’s
termination of employment in the same dollar amount as it contributed
immediately prior to the date of Executive’s termination of employment (or, if
such contributions are prohibited or penalized under then-applicable law,
reimburse to Executive, upon submission of proof of payment by Executive, an
equivalent dollar amount) until the earlier of 18 months after the date of
Executive’s termination of employment or such time as Executive becomes eligible
for substantially similar benefits from another employer. Notwithstanding
anything in this Agreement to the contrary, in the event Executive is terminated
without Cause or Executive resigns for Good Reason during the one-year period
immediately following a Change in Control, the payments made pursuant to Section
4(c)(B) and Section 4(c)(D) above shall be determined based on target
performance instead of actual performance.

 

For purposes of this Section 4(c), “Good Reason” shall mean any of the
following: (i) a material diminution of Executive’s Base Salary, (ii) a material
diminution in Executive’s authority, duties or responsibilities, and (iii) any
material breach of this Agreement by the Company. Additionally, any resignation
by Executive during the one-year period immediately following a Change in
Control shall be deemed to be a resignation for Good Reason. Notwithstanding
anything in this Agreement to the contrary, Executive cannot resign from
employment with the Company on the basis of Good Reason unless Executive has
provided written notice to the Company of the circumstances providing grounds
for resignation for Good Reason within 90 days of the initial existence of such
grounds (except where Good Reason is based on a Change in Control, in which case
Executive may provide notice at any time during the one-year period immediately
following such Change in Control) and the Company has had at least 30 days from
the date on which such notice is provided to cure such circumstances. Failure by
Executive to provide written notice of Good Reason as described above shall not
constitute a waiver or preclude Executive from notifying the Company of any
future event giving rise to Good Reason, including an event of a similar nature.

 

4

 

 

(d) Resignation without Good Reason. Except as provided in Section 4(c) above,
Executive promises not to resign his employment without giving the Company at
least 60 days’ advance written notice. If Executive resigns without Good Reason,
the Company may accept his resignation effective on the date set forth in his
notice or the date of the Company’s receipt of his notice. Upon Executive’s
resignation without Good Reason, the Company shall pay Executive any unpaid
earned Base Salary, and earned and unpaid vested Performance Bonuses, expense
reimbursements and vacation days accrued prior to termination of employment and
Executive’s unvested Performance Options shall terminate; provided, however,
that in exchange for 60 days’ advance written notice of Executive’s resignation
and Executive’s execution of a release in accordance with Section 4(g),
Executive shall have a period of 90 days from the date of termination to
exercise any vested Performance Options and other vested options, pursuant to
the terms of the Plan.

 

(e) Death. If Executive dies, the Company shall pay to Executive’s estate any
accrued unpaid Base Salary, Performance Bonuses, expense reimbursements and
vacation days accrued prior to termination of employment, and, in exchange for
execution of a release by Executive’s estate in accordance with Section 4(g),
Executive’s vested Performance Options shall be exercisable by the estate for a
period of twelve (12) months from the date of termination.

 

(f) Disputes Under This Section. All disputes relating to this Agreement,
including disputes relating to this Section 4, shall be resolved by final and
binding arbitration under Section 7. In the event of any dispute under this
Section (4) or any other provision of this Agreement, the Company shall continue
to make all payments, and provide all benefits, to Executive until the dispute
is finally resolved in accordance with Section 7 or, if applicable, by judicial
determination; provided that if the Executive is subject to a final adverse
determination, the Company may seek to recover any amounts paid to the Executive
during the period in which the Executive’s conduct has been determined to be in
violation of this Agreement. In the event that the Company initiates any
proceeding to terminate the Executive for “cause” hereunder, the Executive shall
be provided with written notice of the grounds underlying the allegation of
“cause” and a reasonable opportunity to appear with counsel before the Board to
contest such allegations.

 

(g) Execution of Release. Executive will only receive the special benefits that
are conditioned upon his execution of a general release if Executive signs the
release (which shall be in the form attached as Annex A) and he does not
subsequently properly revoke the release. Any payment conditioned upon
Executive’s execution of a general release shall be paid on the date that is 60
days following Executive’s termination of employment, provided Executive timely
executed the general release and does not subsequently revoke it.

 

(h) Termination of Options. Notwithstanding anything contained herein to the
contrary, no Performance Option is exercisable after expiration of its 8-year
term.

 

5. CONFIDENTIALITY. During the term of Executive’s employment, in exchange for
his promises to use such information solely for the Company’s benefit, the
Company will provide Executive with Confidential Information concerning, among
other things, its business, operations, customers, vendors, owners, investors,
and business partners. “Confidential Information” refers to information not
generally known by others in the form in which it is used by the Company, and
which gives the Company a competitive advantage over other companies which do
not have access to this information, including secret, confidential, or
proprietary information or trade secrets of the Company and its subsidiaries and
affiliates, conveyed orally or reduced to a tangible form in any medium,
including information concerning the operations, future plans, customers,
business models, strategies, and business methods of the Company and its
subsidiaries and affiliates, as well as information about the Company’s
customers, clients and business partners and their respective operations and
confidential information. “Confidential Information” does not include: (a)
information that: (i) Executive knew prior to his employment with the Company or
any predecessor company; (ii) subsequently came into Executive’s possession
other than through his work for the Company or any predecessor company and not
as a result of a breach of any duty owed to the Company; or (iii) is generally
known within the relevant industry; or (b) any prior knowledge, information or
know-how which Executive legally obtained from a source other than the Company.

 

5

 

 

(a) Promise Not to Disclose. Executive promises never to use or disclose any
Confidential Information before it has become generally known within the
relevant industry through no fault of Executive. Notwithstanding this paragraph,
Executive may disclose Confidential Information: (i) during his employment for
the benefit of the Company; (ii) as required to do so by court order, subpoena,
or otherwise as required by law, provided that upon receiving such order,
subpoena, or request and prior to disclosure, to the extent permitted by law,
Executive shall provide written notice to the Company of such order, subpoena,
or request and of the content of any testimony or information to be disclosed
and shall cooperate fully with the Company to lawfully resist disclosure of the
information; and (iii) to an attorney for the purpose of securing professional
advice.

 

(b) Promise Not to Solicit. Executive agrees that, during his employment with
the Company and for 12 months after his termination for any reason (together,
the “Restricted Period”): (1) as to any client or business partner of the
Company with whom Executive had dealings or about whom Executive acquired
Confidential Information during his employment, Executive will not solicit,
attempt to solicit, assist others to solicit, or accept any unsolicited request
from the client or business partner to do business with any person or entity
other than the Company or its affiliates; and (2) Executive will not solicit,
attempt to solicit, assist others to solicit, hire, or assist others to hire for
employment any person who at the time of Executive’s termination of employment
is, or within the 12 months preceding such termination was, an officer, manager,
employee, or consultant of the Company. Executive agrees that the restrictions
set forth in this paragraph do not and will not prohibit him from engaging in
his livelihood and do not foreclose him his working with clients or business
partners not identified in this paragraph.

 

(c) Promise Not to Engage in Certain Employment. Executive agrees that, during
the Restricted Period, he will not, without the prior written consent of the
Company, accept any employment; provide any services, advice or information; or
assist or engage in any activity (whether as an employee, consultant, or in any
other capacity, whether paid or unpaid) with any business or other entity in the
business, directly or indirectly, for profit or not, of developing, distributing
or marketing compounds or technologies for the manufacture and distribution of
smoothies, or smoothie-like beverages in the United States or elsewhere.

 

(d) Return of Information. When Executive’s employment with the Company ends, he
will promptly deliver to the Company, or, at its written instruction, destroy,
all documents, data, drawings, manuals, letters, notes, reports, electronic
mail, recordings, and copies of the same, of or pertaining to it or any other
Group member in his possession or control. Notwithstanding the foregoing,
Executive may retain his personal effects, files, benefit information, or other
property to the extent such materials do not contain any of the Company’s
Confidential Information. In addition, during his employment with the Company or
the Group and subsequently, Executive agrees to meet with Company personnel and,
based on knowledge or insights he gained during his employment with the Company
and the Group, answer any question they may have related to the Company or the
Group as reasonably requested.

 

6

 

 

(e) Intellectual Property. Intellectual property (including such things as all
ideas, concepts, inventions, plans, developments, software, data,
configurations, materials (whether written or machine-readable), designs,
drawings, illustrations, and photographs, developed, created, conceived, made,
or reduced to practice during Executive’s employment with the Company (except
intellectual property that has no relation to the Group or any Group customer
that Executive developed, etc., purely on his own time and at his own expense),
shall be the sole and exclusive property of the Company, and Executive does now
assign all rights, title, and interest in any such intellectual property to the
Company.

 

(f) Enforcement of This Section. This Section 5 shall survive the termination of
this Agreement or Executive’s employment for any reason. Executive acknowledges
that: (a) this section’s terms are reasonable and necessary to protect the
Company’s legitimate interests; (b) this section’s restrictions will not prevent
him from earning or seeking a livelihood; (c) this section’s restrictions shall
apply wherever permitted by law; and (d) the violation of any of this section’s
terms would irreparably harm the Company. Accordingly, Executive agrees that, if
he violates any of the provisions of this section, the Company or any Group
member shall be entitled to, in addition to other remedies available to it, to
seek an injunction to be issued by any court of competent jurisdiction
restraining Executive from committing or continuing any such violation, without
the need to prove the inadequacy of money damages or post any bond or for any
other undertaking.

 

6. CONFLICT OF INTEREST. In keeping with Executive’s fiduciary duties to the
Company, Executive agrees that while employed by the Company he shall not,
acting alone or in conjunction with others, directly or indirectly, become
involved in a conflict of interest or, upon discovery thereof, allow such a
conflict to continue. Moreover, Executive agrees that he shall immediately
disclose to the Company any facts that might involve any reasonable possibility
of a conflict of interest. It is agreed that any direct or indirect interest,
connection with or benefit from any outside activities, where such interest
might in any way adversely affect the Company, involves a possible conflict of
interest. Circumstances in which a conflict of interest on the part of Executive
might arise, and which must be reported immediately by Executive to the Company,
include, but are not limited to, the following:

 

(a) ownership of a material interest in any supplier, contractor, subcontractor,
customer, or other entity with which the Company does business;

 

(b) acting in any capacity, including director, officer, partner, consultant,
employee, distributor, agent, or the like for a supplier, contractor,
subcontractor, customer, or other entity with which the Company does business;

 

(c) accepting, directly or indirectly, payment, service, or loans from a
supplier, contractor, subcontractor, customer, or other entity with which the
Company does business, including, but not limited to, gifts, trips,
entertainment, or other favors of more than a nominal value;

 

(d) misuse of the Company’s information or facilities to which Executive has
access in a manner which will be detrimental to the Company’s interest, such as
utilization for Executive’s own benefit of know-how, inventions, or information
developed through the Company’s business activities;

 

7

 

 

(e) disclosure or other misuse of Confidential Information of any kind obtained
through Executive’s connection with the Company;

 

(f) appropriation by Executive or the diversion to others, directly or
indirectly, of any business opportunity in which it is known or could reasonably
be anticipated that the Company would be interested; and

 

(g) ownership, directly or indirectly, of a material interest in an enterprise
in competition with the Company, or acting as an owner, director, principal,
officer, partner, consultant, employee, agent, servant, or otherwise of any
enterprise which is in competition with the Company.

 

7. ARBITRATION OF DISPUTES. Except as expressly prohibited by law and except for
the Company’s right to seek injunctive relief as set forth in Section 5(f), all
disputes between the Company and Executive (“Arbitratable Disputes”), including
disputes under Section 3 and Section 4, are to be resolved by final and binding
arbitration in accordance with this Section 7. This section shall remain in
effect after the termination of this Agreement or Executive’s employment.

 

(a) Scope of Agreement. This arbitration agreement applies to, among other
things, disputes concerning Executive’s employment with or termination from the
Company and the validity, interpretation, enforceability or effect of this
Agreement or alleged violations of it.

 

(b) The Arbitration. The arbitration shall take place under the auspices of the
American Arbitration Association (“AAA”) in its office nearest to the location
where Executive last worked for the Company and conducted in accordance with the
AAA’s National Rules for the Resolution of Employment Disputes then in effect
before an experienced employment law arbitrator licensed to practice law in that
jurisdiction who has been selected in accordance with such rules. The arbitrator
may not modify or change this Agreement in any way except as expressly set forth
herein. The arbitration shall be governed by the substantive law of Colorado
(excluding where it mandates the use of another jurisdiction’s laws).

 

(c) Fees and Expenses. Regardless of which party initiates the arbitration, the
Company shall pay that portion of the initial filing fee that exceeds the filing
fee for commencing an action in a state or federal court in Colorado, after
which each party shall pay the fees of their attorneys, the expenses of its
witnesses, and any other costs and expenses that the party incurs in connection
with the arbitration. All other costs of the arbitration, including the fees of
the arbitrator, the cost of any record or transcript of the arbitration,
administrative fees and other fees and costs shall be paid one-half by the
Company and one-half by Executive. Notwithstanding the foregoing, if Executive
prevails in any arbitration proceeding, the Company shall reimburse Executive
for all fees, expenses and other costs incurred by Executive in connection with
the proceedings.

 

(d) Exclusive Remedy. The arbitration in this manner shall be the exclusive
remedy for any Arbitratable Dispute.

 

(e) Judicial Enforcement. Nothing in this Section 7 shall preclude any party to
this agreement from seeking judicial enforcement of an arbitrator’s award.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. In the event that Executive is required to seek judicial
enforcement of an arbitrator’s award, the Company shall reimburse Executive for
any fees, expenses or costs associated with such action.

 

8. TAXES; SECTION 409A.

 

(a) The Company shall withhold taxes from payments it makes pursuant to this
Agreement as it reasonably determines to be required by applicable law.

 

8

 

 

(b) This Agreement is intended to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”), including the
exceptions thereto, and shall be construed and administered in accordance with
such intent. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement in
connection with a termination of employment shall only be made if such
termination of employment constitutes a “separation from service” under Section
409A.

 

(c) Notwithstanding any other provision of this Agreement, if at the time of
Executive’s termination of employment, he is a “specified employee”, determined
in accordance with Section 409A, any payments and benefits provided under this
Agreement that constitute “nonqualified deferred compensation” subject to
Section 409A that are provided to Executive on account of his separation from
service shall not be paid until the first payroll date to occur following the
six-month anniversary of Executive’s termination date (“Specified Employee
Payment Date”). The aggregate amount of any payments that would otherwise have
been made during such six-month period shall be paid in a lump sum on the
Specified Employee Payment Date with interest (determined using the prime rate
published by the Wall Street Journal on the date of Executive’s separation from
service) and thereafter, any remaining payments shall be paid without delay in
accordance with their original schedule. If Executive dies before the Specified
Employee Payment Date, any delayed payments shall be paid to Executive’s estate
in a lump sum within 30 days of Executive’s death.

 

(d) To the extent required by Section 409A and without limiting any other
requirement set forth in this Agreement, each reimbursement or in-kind benefit
provided under this Agreement shall be provided in accordance with the
following: (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (ii) any reimbursement of an eligible expense shall be paid to Executive
on or before the last day of the calendar year following the calendar year in
which the expense was incurred; and (iii) any right to reimbursements or in-kind
benefits under this Agreement shall not be subject to liquidation or exchange
for another benefit.

 

9. CODE SECTION 280G.

 

(a) Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to Executive or for
Executive’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Code Section 280G and would, but for this Section 9 be subject to
the excise tax imposed under Code Section 4999 (or any successor provision
thereto) or any similar tax imposed by state or local law or any interest or
penalties with respect to such taxes (collectively, the “Excise Tax”), then
prior to making the Covered Payments, a calculation shall be made comparing (i)
the Net Benefit (as defined below) to Executive of the Covered Payments after
payment of the Excise Tax to (ii) the Net Benefit to Executive if the Covered
Payments are limited to the extent necessary to avoid being subject to the
Excise Tax. Only if the amount calculated under (i) above is less than the
amount under (ii) above will the Covered Payments be reduced to the minimum
extent necessary to ensure that no portion of the Covered Payments is subject to
the Excise Tax (that amount, the “Reduced Amount”). “Net Benefit” shall mean the
present value of the Covered Payments net of all federal, state, local, foreign
income, employment and excise taxes.

 

9

 

 

(b) To the extent the Covered Payments must be reduced pursuant to Section 9(a)
above, the Covered Payments shall be reduced in a manner that maximizes
Executive’s economic position. In applying this principle, the reduction shall
be made in a manner consistent with the requirements of Section 409A, and where
two economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.

 

(c) Any determination required under this Section 9 shall be made in writing in
good faith by an independent accounting firm selected by the Company that is
reasonably acceptable to Executive (the “Accountants”), which shall provide
detailed supporting calculations to the Company and Executive as requested by
the Company or Executive. The Company and Executive shall provide the
Accountants with such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 9. For
purposes of making the calculations and determinations required by this Section
9, the Accountants may rely on reasonable, good faith assumptions and
approximations concerning the application of Code Sections 280G and 4999. The
Accountants’ determinations shall be final and binding on the Company and
Executive. The Company shall be responsible for all fees and expenses incurred
by the Accountants in connection with the calculations required by this Section
9.

 

10. AMENDMENT. No provisions of this Agreement may be modified, waived or
discharged except by a written document signed by a duly authorized Company
officer and Executive. A waiver of any conditions or provisions of this
Agreement in a given instance shall not be deemed a waiver of such conditions or
provisions at any other time in the future.

 

11. NOTICES. For all purposes of this Agreement, all communications, including
but not limited to notices, consents, request or approvals, required, permitted,
or which may be given hereunder shall be in writing and either delivered
personally to an officer of the addressee or mailed to those addresses provided
on the signature page below, by certified or registered mail, postage prepaid,
by facsimile transmission or electronic mail (with receipt confirmed) and shall
be deemed given (i) when so delivered personally; (ii) if mailed, five (5) days
after the time of mailing; or (iii) if faxed or sent by electronic mail, twenty
four (24) hours after the confirmed transmission of the fax or electronic mail.

 

12. CHOICE OF LAW. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of Colorado (excluding any that
mandate the use of another jurisdiction’s laws).

 

13. SUCCESSORS. This Agreement shall be binding upon, and shall inure to the
benefit of, Executive and his estate, but Executive may not assign or pledge
this Agreement or any rights arising under it, except to the extent permitted
under the terms of the benefit plans in which he participates. The Company shall
not assign this Agreement to any affiliate or to a successor to substantially
all the business unless such affiliate or successor agrees to enter into a
written agreement acceptable to Executive providing for the affiliate’s or
successor’s assumption of obligations under this Agreement.

 

14. VALIDITY. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

15. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute the same instrument.

 

16. HEADINGS. The section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

 

17. GENDER AND PLURALS. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

 

18. ENTIRE AGREEMENT. All oral or written agreements or representations, express
or implied, with respect to the subject matter of this Agreement are set forth
in this Agreement. All prior written employment agreements between Executive and
the Company are declared null and void, and have no further effect.

 

(Signatures on following page)

 

10

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement through their duly
authorized representatives as of the Effective Date set forth above.

 

“COMPANY”   “EXECUTIVE”       BARFRESH FOODS GROUP INC.,    

a Delaware corporation

 



 

By: /s/ Arnold Tinter   /s/ Riccardo Delle Coste Name: Arnold Tinter   RICCARDO
DELLE COSTE Title: Chief Financial Officer/ Secretary    

 

11

 

 

 

ANNEX A – General Release of Claims

 

GENERAL RELEASE AGREEMENT

 

This General Release Agreement (the “Agreement”) is entered into by and between
Barfresh Food Group, Inc., a Delaware corporation (the “Company”), and Riccardo
Delle Coste (“Executive”).

 

WHEREAS, the Company and Executive are parties to an Employment Agreement
(“Employment Agreement”) entered into on April __, 2015, whereby Executive is
entitled to certain severance benefits from Company in exchange for executing
this Agreement;

 

WHEREAS, Executive’s employment with Company [will terminate][terminated]
effective [DATE] (“Termination Date”), pursuant to Section [INSERT SECTION] of
the Employment Agreement;

 

WHEREAS, the parties desire to settle all claims and issues arising out of or in
any way related to the acts, transactions or occurrences between Executive and
the Company to date;

 

WHEREFORE, in consideration of the promises and the mutual covenants set forth
below, the parties agree as follows:

 

1. Consideration. In consideration for executing this Agreement and in exchange
for the promises, covenants, releases and waivers herein, provided that
Executive has not revoked the Agreement as set forth below, the Company will
provide Executive with the severance payments and/or benefits described in
Section [INSERT SECTION] of the Employment Agreement. The severance payments
and/or benefits described in Section [INSERT SECTION] shall commence or be paid,
as applicable, on the first payroll period following the “Release Effective
Date” (as defined below), and the first payment shall include all payments that
would have been made from the Termination Date. In addition, Executive shall be
reimbursed for (i) any remaining charges for Company expenses on Executive’s
personal credit cards incurred prior to the Termination Date and (ii) any
outstanding and unpaid business expenses incurred by the Executive through the
Termination Date, in each case in accordance with Company policy. Executive
understands and agrees that the severance payments and/or benefits are in
addition to anything of value to which Executive is otherwise entitled from the
Company if she does not execute this Agreement.

 

2. Tax Treatment. All payments and benefits provided to Executive pursuant to
Paragraph 1 of this Agreement are subject to any applicable employment or tax
withholdings or deductions. In addition, the parties hereby agree that it is
their intention that all payments or benefits provided under this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and this Agreement shall be interpreted accordingly. In no event shall
the timing of the Executive’s execution of this Agreement, directly or
indirectly, result in the Executive designating the calendar year of payment,
and if a payment that is subject to execution of the Agreement could be made in
more than one taxable year, payment shall be made in the later taxable year.
Notwithstanding the foregoing, the Company does not guarantee the tax treatment
of any payments or benefits under this Agreement, including, without limitation,
under the Code, federal, state or local laws.

 

 

 

 

3. Releases.

 

  (a)In consideration for the consideration described above, to which Executive
is not otherwise entitled, as a full and final settlement, Executive, for
Executive and Executive’s heirs, executors, administrators, successors and
assigns, hereby releases and forever discharges the Company, its current and
former parents, direct or indirect equity holders, subsidiaries, affiliated or
related entities and their respective officers and directors (hereinafter
collectively referred to as “Releasees”) from all causes of action, claims,
charges, complaints, liabilities, obligations, promises, covenants, agreements,
contracts, suits, judgments, damages, or demands, in law or in equity of any
nature whatsoever, known or unknown, suspected or unsuspected, which Executive
ever had or now has regarding any matter arising on or before the date of
Executive’s execution of this Agreement including those arising directly or
indirectly out of or in any way connected with Executive’s employment with the
Company, including, but not limited to, claims relating to Executive’s
employment, or termination thereof, discrimination based upon race, color, age,
sex, sexual orientation, age, marital status, religion, national origin,
handicap, disability, or any other protected category, or retaliation, any
contracts (express or implied), any claim for or involving equitable relief or
recovery of punitive, compensatory, or other damages or monies, wages, vacation
pay, employee fringe benefits, attorneys’ fees, libel, slander, and any other
tort. Executive understands and agrees that this Release includes any claim that
could arise under Title VII of the Civil Rights Act of 1964; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Act; the
Civil Rights Act of 1866; the Equal Pay Act; the Pregnancy Discrimination Act;
the Americans With Disabilities Act of 1990; 42 U.S.C. § 1981; the Employee
Retirement Income Security Act of 1974; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1991; the Worker Adjustment and Retraining
Notification Act of 1988; the Genetic Information Nondiscrimination Act, the
Employee Retirement Income Security Act, the False Claims Act; the Corporate and
Criminal Fraud Accountability Act of 2002, 18 U.S.C. § 1514A, also known as the
Sarbanes Oxley Act; any claim under the Colorado Anti-Discrimination Act; the
California Labor Code (including the California Private Attorney General Act),
California Business & Professions Code, California Wage Orders, City of Los
Angeles Living Wage Ordinance; and any other federal, state or local laws, rules
or regulations, whether equal employment opportunity laws, rules or regulations
or otherwise, or any right under any pension, welfare, or equity plans.       
(b)Executive acknowledges reading and understanding the meaning and effect of
section 1542 of the California Civil Code which in its entirety states:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the creditor.

 

Executive waives and relinquishes any right or benefit that Executive may have
under section 1542 of the California Civil Code and understands that by signing
this Release, Executive is giving up claims that Executive may not presently
know or suspect to exist.

 

  (c)Notwithstanding the broad scope of this release, this release is not
intended to bar (i) any claims that, as a matter of law, whether by statute or
otherwise, may not be waived, such as claims for workers’ compensation benefits
or unemployment insurance benefits, (ii) any claims with respect to
indemnification under the Company’s by-laws, charter or any other operative
agreements or with respect to coverage arising under any D&O policy in effect,
(iii) any claims by the Executive for any matter arising under this Agreement or
(iv) any claims by the Executive in his capacity as a shareholder of the Company
or with respect to any equity interest he may own or control in the Company.
Nothing in this Agreement is intended to interfere with Executive’s right to
file a charge or participate in an administrative investigation or proceeding;
provided, however, that Executive expressly releases and waives her right to
recovery of any type in any administrative or court action, whether local, state
or federal, and whether brought by her or on her behalf, related in any way to
the matters released herein.

 

13

 

 

(d)By signing this Agreement and accepting the consideration described in
Paragraph 1, Executive understands and acknowledges that Executive is waiving
any right to sue the Releasees for any claims released by this Agreement.    
(e)The Company for itself and its current and former parents, direct or indirect
equity holders, members, subsidiaries, affiliated or related entities and their
respective members, shareholders, officers, directors, successors and assigns
(collectively, the “Company Releasors”) hereby release and forever discharge the
Executive from all causes of action, claims, charges, complaints, liabilities,
obligations, promises, covenants, agreements, contracts, suits, judgments,
damages, or demands, in law or in equity of any nature whatsoever, known or
unknown, suspected or unsuspected, which the Company Releasors ever had or now
have regarding any matter relating to Executive’s employment with or equity
interest in the Company arising on or before the date of Executive’s execution
of this Agreement including, but not limited to, any claim for or involving
equitable relief or recovery of punitive, compensatory, or other damages or
monies, attorneys’ fees, libel, slander, and any other tort; provided, that, the
foregoing release by the Company Releasors is not intended to and does not bar
any claims by the Company Releasors for any matters arising (i) under this
Agreement or the Termination Agreement, (ii) from events, acts or omissions
occurring after the parties’ execution of this Agreement; or (iii) from any acts
of Executive involving criminal activity or fraud.

 

4. Non-Admission Clause. This Agreement does not constitute an admission by the
Company or Executive (or any Releasee or Company Releasor) of a violation of any
federal, state, or local law, statute, rule or regulation or any common law
right.

 

5. Representations. By Executive’s signature below, Executive represents that:
(i) Executive is not aware of any unpaid wages, vacation, bonuses, expense
reimbursements or other amounts owed to Executive by the Company, other than
that specifically provided for in this Agreement; and (ii) Executive has not
filed any charge or claim or initiated any proceedings against any of the
Releasees in any forum or with any municipal, state or federal agency charged
with the enforcement of any law.

 

6. Confidentiality of this Agreement. Except as provided by law, Executive and
the Company shall keep the existence and terms of this Agreement confidential
and shall not disclose to any third party, except in the case of the Executive,
to the Executive’s immediate family, tax and legal advisors and as required by
law, and except in the case of the Company, in connection with the Company’s
disclosure obligations to its tax, accounting and legal advisors, to any
officer, director, manager or employee with a business need to know, and as
required by law.

 

14

 

 

7. Non-Disparagement/Statements. Executive covenants and agrees that he will not
make any disparaging or derogatory comments about the business or reputation of
the Releasees, except where the making of any truthful statements may be
required by law or is necessary to enforce his rights under this Agreement. The
Company covenants and agrees that it shall not, and the management employees of
the Company shall be instructed not to, make any disparaging or derogatory
comments concerning the Executive, except where the making of any truthful
statements may be required by law or necessary to enforce its rights under this
Agreement.

 

8. Governing Law. The construction, interpretation and performance of this
Agreement shall be governed by the laws of the State of Colorado, without regard
to its conflicts of law provisions. Executive agrees to and hereby consents and
waives any objection to the exclusive jurisdiction of any and all state and
federal courts located in the State of Colorado in connection with any
proceeding concerning this Agreement.

 

9. Headings. The paragraph headings in this Agreement are for convenience of
reference only and shall not be deemed to alter or affect the meaning or
interpretation of any provision hereof.

 

10. Severability. If any provision or portion thereof contained in this
Agreement is held to be invalid or unenforceable, the remainder of this
Agreement will be considered severable, shall not be affected and shall remain
in full force and effect. Specifically, the invalidity of any such provision
shall have no effect upon, and shall not impair the enforceability of the
release language set forth in Paragraph 3.

 

11. Binding on Successors. The parties agree that this Agreement shall be
binding on, and inure to the benefit of, Executive’s and the Company’s
respective successors, heirs and/or assigns.

 

12. Entire Agreement; Counterparts. This Agreement constitutes the entire
agreement between Executive and the Company on the subject matter herein and
supersedes and cancels any prior written and oral agreements between Executive
and the Company regarding such subject matter, except the surviving provisions
of the Employment Agreement. No amendment of this Agreement or waiver of any of
its provisions shall be effective unless agreed to in writing by Executive and
the Company. This Agreement may be executed in two or more counterparts, which
when taken together, shall constitute an original agreement. Executed originals
transmitted by electronically as PDF files (or their equivalent) shall have the
same force and effect as a signed original. Unless otherwise defined herein,
capitalized terms have the meaning set forth in the Employment Agreement.

 

13. Acknowledgments: Without detracting in any respect from any other provision
of this Agreement, Executive acknowledges and agrees that:

 

  (a)this Agreement constitutes a knowing and voluntary waiver of all rights or
claims Executive has or may have against Releasees as set forth herein,
including any claims under the Age Discrimination in Employment Act; and
Executive has no physical or mental impairment of any kind that has interfered
with Executive’s ability to read and understand the meaning of this Agreement or
its terms, and that Executive is not acting under the influence of any
medication or mind-altering chemical of any type in entering into this
Agreement;        (b)by entering into this Agreement, Executive does not waive
rights or claims that may arise after the date of Executive’s execution of this
Agreement, including without limitation any rights or claims that Executive may
have to secure enforcement of the terms and conditions of this Agreement;

 



15

 

 

  (c)the consideration provided to Executive under this Agreement is in addition
to anything of value to which Executive is already entitled;      (d)Executive
is advised to consult with an attorney regarding this Agreement; and       
(e)Executive was informed that Executive had at least twenty-one (21) days in
which to review and consider this Agreement, and to consult with an attorney
regarding the terms and effect of this Agreement.

 

14. Right to Revoke. Executive may revoke this Agreement within seven (7) days
from the date Executive signs this Agreement, in which case this Agreement shall
be null and void and of no force or effect on either the Company or Executive.
Any revocation must be in writing and received by the undersigned by 5:00 p.m.
on or before the seventh day after this Agreement is executed by Executive. For
purposes of this Agreement, the “Release Effective Date” shall be the eighth
(8th) day following the Termination Date, so long as the Executive has not
revoked this Agreement in a timely manner prior to such date.

 

[Signature Page Follows]

 

16

 

 

  Sincerely,       Barfresh Food Group Inc.         By:     Name:     Title:  

 

EXECUTIVE EXPRESSLY ACKNOWLEDGES, REPRESENTS, AND WARRANTS THAT EXECUTIVE HAS
READ THIS AGREEMENT CAREFULLY; THAT EXECUTIVE FULLY UNDERSTANDS THE TERMS,
CONDITIONS, AND SIGNIFICANCE OF THIS AGREEMENT; THAT THE COMPANY HAS ADVISED
EXECUTIVE TO CONSULT WITH AN ATTORNEY CONCERNING THIS AGREEMENT; THAT EXECUTIVE
UNDERSTANDS THAT THIS AGREEMENT HAS BINDING LEGAL EFFECT; AND THAT EXECUTIVE HAS
EXECUTED THIS AGREEMENT FREELY, KNOWINGLY AND VOLUNTARILY.

 

PLEASE READ CAREFULLY. THIS AGREEMENT HAS IMPORTANT LEGAL CONSEQUENCES.

 

    Riccardo Delle Coste         Date:  

 

17

 

